DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a gas absorption spectrometer and method comprising all the specific elements with the specific combination including a gas concentration measurement unit configured to measure a concentration of the mixed gas; and a measurement unit configured to prepare an absorption spectrum of the measurement object gas from a change in the light intensity relative to the change in the wavelength by the light source control unit; measure at least one of a temperature and a concentration of the measurement target gas based on an absorption spectrum of the measurement target gas; and correct at least one of the measured temperature and the measured concentration of the measurement target gas based on the measured concentration of the mixed gas in set forth of claims 1 and 14, wherein dependent claims 2-13 and 20 are allowable by virtue of dependency on the allowed claim 1, wherein dependent claims 15-19 are allowable by virtue of dependency on the allowed claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 10, 2021


							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886